DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected without traverse claims 1, 3, 5, 6, 7, 8, 14, and 17 have been cancelled.
Note, although these claims were amended to include the indicated as allowable subject matter (e.g., the color difference and infrared absorber), they have not been examined and require additional search and consideration. They require additional search and consideration because, for example, while claim 14 claims the sheet comprising the allowable features, it is unknown whether other sheets intended for other purposes would read on this structure (e.g., sheets having transparent infrared absorbers for use as infrared blocking films and heat shields). For this reason the claims have been cancelled rather than allowed with the method claims. 
Allowable Subject Matter
Claims 9, 12-13, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The claims are allowable because although the prior art provides motivation to use cesium tungsten oxide or lanthanum hexaboride as infrared absorbing agents, there is no fair reason why these materials would be used in such a form that a color difference ~E*ab is less than or equal to 3.2, is calculated using L *a*b* color coordinates (e.g., the ink does not significantly change the appearance of the substrate; a ΔEab of 3.2 is not necessarily not noticeable, but is almost so), and occurs between (i) the photothermal conversion layer formed using the ink on at least one surface of the thermal expansion sheet, and (ii) the at least one surface of the thermal expansion sheet as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744